April 26, 2022



                                                            Supreme Court

                                                            No. 2021-12-Appeal.
                                                            (PC 14-4693)




                 Cynthia Boss              :

                      v.                   :

      Christine Chamberland, in her        :
    capacity as Finance Director for the
       City of Woonsocket and the
    Woonsocket School Department, et
                    al.



                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email opinionanalyst@courts.ri.gov, of any typographical
                 or other formal errors in order that corrections may be
                 made before the opinion is published.
                                                           Supreme Court

                                                           No. 2021-12-Appeal.
                                                           (PC 14-4693)


               Cynthia Boss                :

                     v.                    :

      Christine Chamberland, in her        :
    capacity as Finance Director for the
       City of Woonsocket and the
    Woonsocket School Department, et
                    al.


        Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

        Justice Robinson, for the Court. The plaintiff, Cynthia Boss, appeals from

the Providence County Superior Court’s February 19, 2021 entry of final judgment

in favor of the defendants, Christine Chamberland, as City of Woonsocket Director

of Finance; Laurie Perry, in her capacity as Treasurer for the City of Woonsocket;1

Giovanna M. Donoyan; Richard Ferguson; and Patrick McGee. That judgment was

entered pursuant to the Superior Court’s granting of the defendants’ motion for entry

of final judgment because of Ms. Boss’s having failed to comply with her discovery

obligations, which had earlier been the subject of a conditional order of dismissal.


1
      Consistent with Rule 25(d) of the Superior Court Rules of Civil Procedure,
City Treasurer Laurie Perry has been substituted in her current role as treasurer.
                                           -1-
This case came before the Supreme Court pursuant to an order directing the parties

to show cause as to why the issues raised in this appeal should not be summarily

decided. After carefully considering the parties’ arguments (both written and oral)

and after reviewing the record, we have concluded that cause has not been shown

and that the appeal may be resolved without further briefing or argument. For the

reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                           I

                                  Facts and Travel

      On September 24, 2014, Ms. Boss filed a complaint in the Superior Court,

alleging that, in violation of the Rhode Island Whistleblowers’ Protection Act (G.L.

1956 chapter 50 of title 28), defendants had discriminated against her in retaliation

for her whistleblowing activities and that she was entitled to relief under that Act.

The complaint also contained a separate count alleging that the retaliatory efforts of

certain defendants constituted the intentional infliction of emotional distress.

      On May 21, 2015, defendants propounded a set of interrogatories and served

a request for the production of documents upon Ms. Boss, responses to which were

initially due on June 30, 2015; that deadline was subsequently extended by

stipulations to May 6, 2016.

      Prior to that May 6, 2016 deadline, Ms. Boss’s attorney had, on January 25,

2016, filed a motion to withdraw from representation of Ms. Boss, indicating in a


                                         -2-
later filing that their professional relationship had “broken down” and that Ms. Boss

had “become hostile * * *.” An order granting that motion was entered in May of

2016; and Ms. Boss has thereafter appeared pro se in both the Superior Court and

this Court. As part of the order granting that motion, the deadline for Ms. Boss to

respond to the discovery requests was extended to June 24, 2016. When Ms. Boss

failed to meet that new deadline, defendants filed a motion to compel on October 5,

2016, which motion was passed by agreement of the parties. After Ms. Boss

continued to fail to comply with her discovery obligations, defendants filed another

motion to compel three years later, on November 27, 2019.2 No objection to said

motion having been lodged, the motion was granted by rule of court on December

12, 2019, and Ms. Boss was ordered to comply with her discovery obligations by

January 26, 2020.

      In the face of Ms. Boss’s failure to meet that January 26, 2020 deadline,

defendants filed a “Motion for Conditional Order of Dismissal,” which motion was

granted at a hearing held on March 12, 2020. Pursuant to that conditional order of

dismissal, Ms. Boss was required to respond to defendants’ discovery requests by

April 11, 2020. When she failed to meet that deadline, defendants filed a motion for

entry of final judgment on October 14, 2020. Prior to the hearing on that motion,


2
      Prior to filing each of their motions to compel, defendants sent Ms. Boss what
they characterize as a “good faith letter,” in which they urged her to comply with her
discovery obligations.
                                        -3-
Ms. Boss filed an “Opposition to Defendants Motion to Dismiss,” contending that

defendants’ discovery requests were “overly broad, excessive, unduly burdensome,

and * * * expensive.” She also filed a “Motion for Entry of Summary Judgment,”

contending that she was entitled to reinstatement and damages.

      A hearing on the motion for entry of final judgment was held on November 5,

2020.3 In support of their motion, defendants pointed out that Ms. Boss had, over a

five-year period, repeatedly failed to comply with her discovery obligations. The

hearing justice noted that Ms. Boss had filed an “Opposition to Defendants Motion

to Dismiss,” but she indicated that “[t]he time and place to object to the scope of

[the] requests has come and gone.” Ms. Boss then requested that she be allowed to

read into the record her two recent filings. The hearing justice denied this request,

but nonetheless permitted Ms. Boss to speak about the claims set forth in her

complaint. After some time, however, because Ms. Boss’s substantive claims were

not the subject of the motion for entry of final judgment, the hearing justice directed

Ms. Boss to limit her remarks to that motion. Ms. Boss argued that the defendants’

discovery requests were “not possible to fulfill” in view of the voluminous nature of

the documents requested.


3
      At that hearing, Ms. Boss stated that she had not received proper notice of the
March 12, 2020 hearing on defendants’ “Motion for Conditional Order of
Dismissal.” However, it is clear from the record that notice of that hearing was
provided to Ms. Boss.

                                         -4-
      In her decision rendered on November 5, 2020, the hearing justice found that,

although Ms. Boss had received notice of the conditional order of dismissal, she had

failed to respond to defendants’ discovery requests; and she noted that six months

had passed since the conditional order of dismissal had entered. Accordingly, the

hearing justice granted defendants’ motion for entry of final judgment. Ms. Boss’s

premature appeal is deemed to have been timely.

                                         II

                               Standard of Review

      Rule 37(b)(2) of the Superior Court Rules of Civil Procedure “provides the

court with a variety of sanctions that may be imposed on a party who has failed to

comply with an order to provide discovery,” one of which sanctions “is an order

directing the entry of final judgment.” Flanagan v. Blair, 882 A.2d 569, 572-73

(R.I. 2005). Moreover, the decision as to whether or not to impose that sanction is

confided to the discretion of the hearing justice. See Mumford v. Lewiss, 681 A.2d

914, 916 (R.I. 1996).

                                        III

                                     Analysis

      Although not articulated by Ms. Boss in so many words, the crux of her

argument on appeal is that the hearing justice erred in granting defendants’ motion




                                       -5-
for entry of final judgment.4 She contends that the hearing justice erred in not

allowing her to “discuss or present either of her two motions,” which she claims

were “crucial” for the hearing justice to hear so that she could “render a fair

decision.”5 Ms. Boss also avers that the hearing justice committed reversible error

when she allegedly “exhibited extreme bias when she chose to only allow the

[defendants] to discuss [their] motion * * *.” These contentions are meritless.

      It is obvious to us, as it was to the hearing justice, that Ms. Boss failed to

comply with the terms of the conditional order of dismissal, which required her to

comply with her discovery obligations by April 11, 2020. It is clear from our review

of the record that the hearing justice acted well within her discretion in ordering the

entry of final judgment. See Flanagan, 882 A.2d at 573. Moreover, we perceive



4
      Ms. Boss raises other arguments on appeal which were not raised below—
namely: (1) that the hearing justice “violated the [Rhode Island] Judicial Code of
Conduct” and “the Audi Alteram Partum rule;” and (2) that the hearing justice
deprived her of her “due process rights and her right to a fair and impartial judicial
hearing.” However, those arguments are not properly before us on appeal. See, e.g.,
DeMarco v. Travelers Insurance Co., 26 A.3d 585, 628 (R.I. 2011).
5
      The only motion scheduled to be heard at the November 5, 2020 hearing was
defendants’ motion for entry of final judgment. While neither Ms. Boss’s “Motion
for Entry of Summary Judgment” nor her “Opposition to Defendants Motion to
Dismiss” was scheduled to be heard on that day, the hearing justice nonetheless
permitted Ms. Boss to speak briefly about her substantive allegations; in doing so,
the hearing justice went above and beyond what she was required to do. We perceive
absolutely no error on the part of the hearing justice with respect to the manner in
which the November 5, 2020 hearing was conducted.

                                         -6-
not the slightest indication of bias on the part of the hearing justice, whose patience

we commend.

                                          IV

                                     Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The record may be returned to that tribunal.




                                         -7-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Cynthia Boss v. Christine Chamberland, in her
                                     capacity as Finance Director for the City of
Title of Case
                                     Woonsocket and the Woonsocket School Department,
                                     et al.
                                     No. 2021-12-Appeal.
Case Number
                                     (PC 14-4693)

Date Opinion Filed                   April 26, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Maureen B. Keough

                                     For Plaintiff:

                                     Cynthia Boss, Pro Se
                                     For Defendants:
Attorney(s) on Appeal
                                     Patrick K. Burns, Esq.
                                     Marc DeSisto, Esq.
                                     Caroline Murphy, Esq.




SU-CMS-02A (revised June 2020)